          Case 1:18-cv-05448-ER Document 90 Filed 07/01/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
TING QIU QIU, JIAN WEI DENG,
YU BO SU, ZHAOBANG BAI, and
SHAOHONG ZENG                                             Case No. 18-cv-05448
on their own behalf and on behalf of others similarly
situated

                              Plaintiffs,
v.

SHANGHAI CUISINE, INC.
d/b/a Shanghai Cuisine Bar & Restaurant;
R & M CENTURY, INC.
d/b/a Shanghai Cuisine Bar & Restaurant;            NOTICE OF MOTION
UNITED RESTAURANT GROUP, INC.                       FOR RECONSIDERATION
d/b/a Shanghai Cuisine Bar & Restaurant,            PURSUANT TO FED. R. CIV. P. 60(b)(1)
CHENWEN HO,                                         AND L. CIV. R. 6.3
a/k/a Jonathan Ho,
NA SUN,
JIJIE HONG,
WING JING LAU, and
JOSEPHINE FENG

                        Defendants.
__________________________________________




                                           Jim Li, Esq.
                                    Jim Li & Associates, P.C.
                                   13656 39th Ave, Suite 407
                                       Flushing, NY 11354
                                   Telephone: (718) 886-8960
                                       Fax: (718)886-8961




                                                                                       1
          Case 1:18-cv-05448-ER Document 90 Filed 07/01/20 Page 2 of 8




                                      INTRODUCTION

       Plaintiffs filed the instant action on June 17, 2018 against Defendants, all of whom

allegedly operated the restaurant “Shanghai Cuisine” located at 89-91 Bayard Street, New York,

NY 10013 (the “Restaurant”), alleging wage and hour claims under the Fair Labor Standards Act

(FLSA) and New York labor law (NYLL). (ECF No. 1). While the corporate Defendants

SHANGHAI CUISINE, INC. and R & M Century, INC. were served at the principal place of

business and appeared with counsel, the two individual Defendants, NA SUN and JONATHAN

HO a/k/a CHENWEN HO (“Defendants SUN and HO”) were never properly served. In fact,

during the over one and a half years of litigation, although Defendants SUN and HO never

appeared, neither pro se nor through counsel, no other service of process was ever attempted

through any other means to comply with either federal rules or New York state law. Defendants

SUN and HO moved to dismiss the Complaint against them on January 13, 2020 pursuant to

Federal Rules of Civil Procedure (“FRCP”) 12(b)(5) for insufficient service of process. The

motion was denied on May 4, 2020, and Plaintiffs were given leave to amend their Complaint

and to serve Defendants SUN and HO by June 4, 2020. (ECF No. 80). Although Plaintiffs’

counsel claims that they emailed Defendants’ counsel four times between May 29, 2020 and

June 2, 2020, reminding Defendants SUN and HO of their obligations under Rule 26.1 and

proposing that Defendants’ counsel accept service on behalf of Defendants, Defendants’ counsel

did not respond because the Law Office was closed due to COVID-19. Plaintiffs moved to

compel production of Defendants’ residences and domiciles to serve them with process on June

3, 2020, and for an extension to July 4, 2020 of time to serve them. (ECF No. 81). The Court

directed Defendants to respond by June 8, 2020. (ECF No. 82). Defendants did not respond by

June 8, and did not request an extension of time to respond because the Law Office was not



                                                                                                 2
           Case 1:18-cv-05448-ER Document 90 Filed 07/01/20 Page 3 of 8




reopened until June 26, 2020, 4 days after the City of New York entered Phase Two of Restart

NYC on June 22.1 On June 24, 2020, plaintiffs made a motion to compel Defendants to provide

their residences and domiciles to serve them with process pursuant to Local Civil Rule 26.1 and

for an extension to July 31, 2020, of time to serve Defendants. (ECF No. 86). Only two days

later, on June 26, 2020, the Court granted the motions to compel and for an extension of time to

serve and plaintiffs are directed to serve Defendants with both versions of the complaint by July

31, 2020. (ECF No. 88). As such, Defendants SUN and HO file the instant motion seeking

reconsideration of the Court’s order granting the motions pursuant to Federal Rules of Civil

Procedure (“FRCP”) 60(b)(1) and Local Civil Rule 6.3.


                            FACTS AND PROCEDURAL HISTORY

        Plaintiffs filed an affidavit on August 2, 2018, allegedly serving all Defendants on

August 2, 2018 at 89-91 Bayard Street, New York, NY 10013 through the personal delivery of

an individual by the name Aaron Schweitzer of a copy of the summons and complaint to LINDA

PUNG, who allegedly was the “Manager/Cashier,” and by mailing the same summonses and

complaint to the same address the following day. (ECF Nos. 14-22). Defendants Sun and Ho,

though previous owners of the restaurant, by the time this action was filed and service was

allegedly attempted, were no longer the owners nor the actual operators of the restaurant. (Ho

Aff. ¶¶5-9, Sun Aff. ¶¶4, 12-13). At the time the alleged service was attempted on August 2,

2018, Defendants SUN and HO had long been working elsewhere. (Id.) They did not know who

Linda Pung was, much less designating her as their agent for accepting service. (Ho Aff. ¶2, Sun

Aff. ¶13). In fact, Defendant Ho named the Hudson Club at 21 South End Avenue, New York,



1
 The Official Website of the City of New York, COVID-19: RESTART Guidance for Businesses,
https://www1.nyc.gov/site/doh/covid/covid-19-businesses-and-facilities.page

                                                                                                    3
          Case 1:18-cv-05448-ER Document 90 Filed 07/01/20 Page 4 of 8




NY 10280 as his actual place of business after May 2018. (ECF No. 67-1 ¶ 7). However,

Plaintiffs have never attempted to serve Defendants at the Hudson Club in the two months from

January 13, 2020 to the outbreak of COVID-19 in March while claiming that the Hudson Club

has been, is, and will remain closed until the implementation of Phase 3 reopening in Manhattan.

(ECF No. 86).


                                           ARGUMENT

       1. LOCAL CIVIL RULE 26.1 IS ERRONEOUSLY APPLIED TO COMPEL
          DEFENDANTS TO PROVIDE THEIR RESIDENCES AND DOMICILES FOR
          SERVICE OF PROCESS

       Local Civil Rule 26.1 of the United States District Court for the Southern and Eastern

Districts of New York provides that “a party shall furnish to any other party, within seven

(7)days after a demand, a verified statement setting forth, if the responding party is a natural

person, that party’s residence and domicile, and any state or other jurisdiction of which that party

is a citizen for purposes of 28 U.S.C. § 1332.” L. Civ. R. 26.1(a). The COMMITTEE NOTE of

Local Civil Rule 26.1 adds that this “rule has been revised in order to make it a more effective

tool for determining quickly whether or not there is a basis to challenge diversity jurisdiction.”

       In Krechmer v. Tantaros, the defendant’s original Local Rule 26.1 response to the

plaintiff’s demand asserted that “[a]lthough I rent a vacation home in New Jersey ... my primary

residence is in New York State, the State in which, among other things, I rent an apartment, I am

registered to vote, I pay city and state taxes, I register my car and pay insurance.” Krechmer v.

Tantaros, No. 16-cv-7820 (KBF), 2017 WL 8777373, at *3 (S.D.N.Y. Dec. 01, 2017) The Court

held that “although there may have been minor technical defaults with Tantaros' original Rule

26.1 response…, the Court easily concludes … that Tantaros was a domicile and citizen of New

York at the time this action was filed… Accordingly, this Court lacks subject matter jurisdiction

                                                                                                     4
          Case 1:18-cv-05448-ER Document 90 Filed 07/01/20 Page 5 of 8




(for there is no diversity of citizenship).” Id. In Matkal LLC v. VG Rush Corp., the defendant

demanded the plaintiff to furnish its residence and domicile pursuant to Local Civil Rule 26.1

and established that plaintiff “is a Delaware limited liability company with a principal place of

business in West Hempstead, New York” with two individual members domiciled in the State of

New York with the purpose of challenging diversity jurisdiction for removal....” Matkal LLC v.

VG Rush Corp., 2019 WL 1748601, at *5 (E.D.N.Y. Apr. 18, 2019).

       This case was commenced based on plaintiffs’ wage and hour claims under the Fair

Labor Standards Act (FLSA) and New York labor law (NYLL). (ECF No. 1). This Court has

original federal question jurisdiction over this controversy under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331, and has supplemental jurisdiction over the NYLL claims pursuant to 28 U.S.C. §

1367(a). (ECF No. 84). The purpose of Plaintiffs’ demand for Defendants to provide their

residences and domiciles is to serve them with process, not to challenge the diversity jurisdiction.

(ECF No. 86). In fact, the question of diversity of citizenship has never been raised in the

original version of complaint and the amended complaint, even in the whole process of litigation.

(ECF Nos. 5, 86). Therefore, there are no legal grounds or precedents for the Court to grant the

Plaintiffs’ motion to compel Defendants to provide their residences or domiciles for the purpose

of serving them with process pursuant to Local Civil Rule 26.1.


       2. PLAINTIFFS’ MOTION TO COMPEL MISTAKENLY CITES CASES
          RELATED TO DISCOVERY RATHER THAN SERVICE OF PROCESS

       In Plaintiffs’ motion to compel, Plaintiffs’ counsel claims that “unopposed motions to

compel are typically granted” and cites cases such as Gesualdi v. Interstate Payroll Co., No. 14-

cv-06780 (ADS) (SIL), 2016 U.S. Dist. LEXIS 21209, at *4 (E.D.N.Y. Feb. 22, 2016), Aetna

Life Ins. Co. v. Licht, No. 03-cv-06764 (PKL), 2005 U.S. Dist. LEXIS 1119, at *2 (S.D.N.Y. Jan.

27, 2005), Hynes v. Kirkpatrick, No. 05-cv-00380 (FJS) (GHL), at *4–5 (N.D.N.Y. Mar. 21,
                                                                                                    5
          Case 1:18-cv-05448-ER Document 90 Filed 07/01/20 Page 6 of 8




2007), Peyser v. Kirshbaum, No. 12-cv-02857 (KBF), 2012 U.S. Dist. LEXIS 176873, at *3–4

(S.D.N.Y. Dec. 11, 2012). (ECF No. 86).


       However, the quotes in Plaintiffs’ motion to compel are about motions to compel

discovery in the first three cases cited and a motion to compel arbitration and supporting factual

materials in the fourth case cited. (ECF No. 86). None of these cases have anything to do with

motion to compel a party’s residence and domicile for service of process. It is undisputed that

service of process and discovery are different phases in federal civil procedure. Therefore, the

cited cases in Plaintiffs’ motion to compel Defendants’ residences and domiciles for service of

process cannot provide any legal support for the Court to grant the motion.


       3. THE MOTION TO EXTEND TIME TO SERVE SHOULD NOT BE
          GRANTED BECAUSE PLAINTIFFS HAVE NOT DILIGENTLY SERVED
          DEFENDANTS AT ACTUAL PLACE OF BUSINESS BEFORE COVID-19

       In the Order of May 4, 2020, the Court noted “dismissal is not required if Plaintiffs can

show ‘good cause’ why service was not made.” (ECF No. 80). (quoting Fed. R. Civ. P. 4(m)).

“Good cause is ‘generally found only in exceptional circumstances where the plaintiff's failure to

serve process in a timely manner was the result of circumstances beyond its control.’” Eastern

Refractories Co., Inc. v. Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999)

(quoting National Union Fire Ins. Co. v. Sun, No. 93 Civ. 7170 (LAP), 1994 U.S. Dist. LEXIS

11934, 1994 WL 463009, at *3 (S.D.N.Y. Aug. 25, 1994)).


       In Footnote 1 of Plaintiffs’ motion for an extension to July 31, 2020 of time to serve,

Plaintiffs concede that “Chenwen Ho named the Hudson Club at 21 South End Avenue, New

York, NY 10280 as his actual place of business in May 2018. See Dkt. No. 67-1 ¶ 7.” (ECF No.

86). However, Plaintiffs had never attempted to serve Defendants with process at the actual place


                                                                                                     6
            Case 1:18-cv-05448-ER Document 90 Filed 07/01/20 Page 7 of 8




of business in the two months from January 13, 2020 to March 13, 2020, when Mayor de Blasio

issued a state of emergency for COVID-192 and the Hudson Club was presumably closed due to

COVID-19 (ECF No. 86). Their only reason for failure to serve process at Defendants’ actual

place of business is that “the Hudson Club has been, is, and as a service business will until the

implementation of Phase 3 reopening in Manhattan remain closed due to COVID-19”. (ECF No.

86). Apparently, Plaintiffs have not diligently attempted to complete service even if they had two

months before the outbreak of COVID-19.


        “Neither actual notice nor absence of prejudice to the defendant provides an adequate

basis for excusing noncompliance with Rule 4(m), unless plaintiff has diligently attempted to

complete service.” Mused v. U.S. Dep't of Agric. Food & Nutrition Serv., 169 F.R.D. 28, 34

(W.D.N.Y. 1996); see also Sartor v. Toussaint, 70 F. App'x 11, 13 (2d Cir. 2002) (summary

order) (“Nor can actual notice of suit cure a failure to comply with the statutory requirements for

serving process.”)


        In this case, since Plaintiffs have not diligently attempted to complete service,

Defendants’ actual notice of suit cannot cure Plaintiffs’ failure to comply with the statutory

requirements for serving process. Therefore, the Court should not have granted Plaintiffs’ motion

for an extension of time to serve.


                                              CONCLUSION

        Based on the foregoing, this Court should reconsider the order granting the motions to

compel Defendants to provide their residences and domiciles to serve them with process



2
 The Official Website of the City of New York, Mayor de Blasio Issues State of Emergency, (March 13, 2020),
https://www1.nyc.gov/office-of-the-mayor/news/138-20/mayor-de-blasio-issues-state-emergency.

                                                                                                              7
          Case 1:18-cv-05448-ER Document 90 Filed 07/01/20 Page 8 of 8




pursuant to Local Civil Rule 26.1 and for an extension of time to July 31, 2020 to serve

Defendants.


Dated: July 1, 2020
       Flushing, NY
                                                                   _______/s/Jim Li_________
                                                                                    Jim Li, Esq.
                                                                       Jim Li & Associates, P.C.
                                                                      13656 39th Ave, Suite 407
                                                                            Flushing, NY 11354
                                                                     Telephone: (718) 886-8960
                                                                            Fax: (718)886-8961




                                                                                              8
